DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, Claims 47-53 in the reply filed on 01/13/2022 is acknowledged.  The traversal is on the ground(s) that inventions II and III are both classified in H01H69/02 and there is no apparent reason why it would present a serious burden on the Office to examine Inventions II and III together. Specifically, there is no apparent reason to believe that there is a serious burden to search subject matter that has the same classification, and any pertinent art located for Invention II would presumably be pertinent to Invention III given the clear overlapping subject matter of the claims concerned.  Regarding Invention III, its articulation in the present Office Action conflicts with the prosecution of the parent application that originally included method claims 30-38 that are carried over in the present divisional application as a portion of Invention I. Specifically in the Office Action dated March 29, 2016 in the parent application a Restriction Requirement was issued that included with emphasis added "Invention II, claims 30-38, drawn to a method of manufacturing a high voltage power fuse, classified in H01H69/02". It is not evident to the Applicant why Invention I in the present Office Action that likewise includes claims 30-38 is purported to have different classification from that set forth in the parent application. This is especially curious when Inventions II and III in the present Office Action are each classified in H01 H69/02. The Applicant sees no reason why this should be, and respectfully submits that all of the alleged Inventions I, II and III should be Examined together as they fairly all belong to H01H69/02 and therefor the art needed to examiner Invention II would be relevant to the examination of Invention III as well as Invention II per the discussion above.  												This is not found persuasive because the examiner is admitting that that inventions II and III are both classified in H01H69/02 as a typo. Also the examiner respectfully asserted that independent claims 30, 47 and 54 have different method steps, such as; claim 30 has inserting, assembling, connecting, sliding, securing and applying , claim 47 has connecting, attaching, enclosing, introducing and drying, whereas claim 54 has connecting, connecting, connecting, enclosing, introducing and drying. Therefore different sets of method steps lead to different classes and subclasses. Also between inventions I and II, I and III, II and III, the combination as claimed does not require the particulars of the subcombination as claimed and the subcombination has separate utility than the combination, therefore the omission of details of the claimed subcombination in the combination claim is evidence that the combination does not rely upon the specific limitations of the subcombination for its patentability. Also, to examine both groups would require non-coextensive searches. The different classifications of each group are just one example of how the inventions would require different searches and how the inventions are independent. Other examples may include different text search queries, different data bases, etc. Taking all these factors into consideration would place an undue burden on the examiner to search and examine both groups of inventions.
The requirement is still deemed proper and is therefore made FINAL.
Claims 30-46 and 54-55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/13/2022.

Claim Objections
Claims 48-51 are objected to because of the following informalities: line 1-2; “first and terminal” should be --first and second terminal--.  Appropriate correction is required.
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claim 53 has been numbered twice. Both Claim 53 have been further treated on the merits by the examiner for the purpose of compact prosecution as claim 53’ and claim 53”.

Drawings
The drawings are objected to because, Fig. 4; 244 should be 224; terminal contact block.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 47-48 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Pimpis, US 5426411, in view of WICKMANN, GB 1555278, in view of Baird, US 3601737 and further in view of GOMEZ, WO96/41360.
Regarding claim 47-48 and 50, Pimpis discloses; a method of manufacturing a high voltage power fuse comprising: 									connecting a full-range fuse element (Fig. 1; 18 and Col. 3; Ln. 23; fusible elements) assembly across a gap between a first terminal (Fig. 1; left 16 and Col. 3; Ln. 33; terminals) fabrication and a second terminal (Fig. 1; right 16 and Col. 3; Ln. 33; terminals) fabrication, the full-range fuse element assembly including first and second metal strip fuse elements (Fig. 1; top and bottom 18 and Col. 3; Ln. 23; fusible elements) defining a plurality of weak spots (Fig. 1; 33 and Col. 3; Ln. 37-39; rows of holes) therein and being connected in to parallel one another, note that the weak spots (33) are being exposed, they are not being covered by the arc barrier material;			introducing a silicated filler material (Col. 5; Ln. 32-39; sodium silicate fill material) mixture to the housing in order to surround and mechanically bond to exposed surface of the full-range fuse element (Fig. 1; 18 and Col. 3; Ln. 23; fusible elements) assembly and to a portion of each of the first and second terminal fabrications inside the housing; and 												drying (Col. 5; Ln. 32-39; sodium silicate fill material is cured) the silicated filler material mixture.										Pimpis substantially discloses the invention but is silent about the first metal strip fuse element configured to uniquely respond to a short circuit current condition and the second metal strip element configured to uniquely respond to an overload current condition. However WICKMANN teaches that  the first metal strip fuse element configured to uniquely respond to a short circuit current condition (Fig. 1; 4 and Col. 3-5; for higher inrush current) and the second metal strip element configured to uniquely respond to an overload current condition (Fig. 1; 3 and Col. 3-5; for low current slow-blowing). 												It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Pimpis by providing the first metal strip fuse element configured to uniquely respond to a short circuit current condition and the second metal strip element configured to uniquely respond to an overload current condition, as taught by WICKMANN, since at relatively low current intensities, the current initially flows via the first fusing conductor and, at relatively large current intensities, also via the second fusing conductor (abstract).				Pimpis taken with WICKMANN substantially discloses the invention but is silent about attaching an arc barrier material to completely surround an entire cross section of portions of each of the first and second metal strip fuse elements in the full-range fuse element assembly adjacent the respective first and second terminal fabrications in order to prevent arcing from reaching the first and second terminal fabrications during the opening of the full-range fuse element assembly at one or more of the plurality of weak spots in each of the first and second metal strip fuse elements, enclosing the full-range fuse element assembly and the arc barrier material in a housing after the full-range fuse element is connected and after the arc barrier material is attached. 					However Baird teaches that attaching an arc barrier material (Fig. 1; 7 and Col. 2;Ln. 60-61; arc-constricting structure) to completely surround (Fig. 1; 6, 7 and Col. 2;Ln. 60-61; arc-constricting structure 7 surround link 6) an entire cross section of portions of metal strip fuse element in the full-range fuse element assembly adjacent (Fig. 1; 7 and Col. 2;Ln. 54-61; arc-constricting structure 7 are adjacent to terminals 3 and 4 ) the respective first and second terminal fabrications in order to prevent arcing from reaching the first and second terminal fabrications during the opening of the full-range fuse element assembly at one or more of the plurality of weak spots (Fig. 1; 8, 9 and Col. 2;Ln. 64-69; reduced cross section area) in each of the first and second metal strip fuse elements, enclosing the full-range fuse element assembly and the arc barrier material in a housing (Fig. 1; 2 and Col. 2;Ln. 55; casing) after the full-range fuse element is connected and after the arc barrier material is attached.					It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Pimpis taken with WICKMANN by attaching an arc barrier material to completely surround an entire cross section of portions of each of the first and second metal strip fuse elements in the full-range fuse element assembly adjacent the respective first and second terminal fabrications in order to prevent arcing from reaching the first and second terminal fabrications during the opening of the full-range fuse element assembly at one or more of the plurality of weak spots in each of the first and second metal strip fuse elements, enclosing the full-range fuse element assembly and the arc barrier material in a housing after the full-range fuse element is connected and after the arc barrier material is attached, as taught by Baird, to provide an improved current-limiting fuse so constructed that the chance of a conductive shunt current path being created is minimized or precluded (Col. 1; Ln.67-70).													Pimpis taken with WICKMANN substantially discloses the invention but is silent about none of the plurality of weak spots in each of the first and second metal strip fuse elements is covered by the arc barrier material. However GOMEZ teaches about none of the plurality of weak spots in each of the first and second metal strip fuse elements is covered (Fig. 2; arc barrier-forming bodies 40, 41 do not cover slot 34 and 36) the by the arc barrier material.										It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Pimpis taken with WICKMANN by providing none of the plurality of weak spots in each of the first and second metal strip fuse elements is covered by the arc barrier material, as taught by GOMEZ, since the arc barrier-forming body provides protection against "burn-back" within the fuse (abstract).
Regarding claim 48, Pimpis discloses; each of the first and terminal fabrications includes an end plate (Fig. 1; 32 and Col. 3; Ln. 36; internal portion 32 of terminal 16) and a contact block provided on the end plate; 							wherein connecting a full-range fuse element assembly across a gap between a first terminal fabrication and a second terminal fabrication includes directly attaching (Fig. 1-3; 18, 32, 36 and Col. 3; Ln. 35-37; Fusible elements 18 are attached to opposite surfaces 36 of internal portions 32) opposing ends of the first and second metal strip fuse elements to the contact block of each of the first and second terminal fabrication.
Regarding claim 50, Pimpis discloses; each of the first and terminal fabrications includes an end plate (Fig. 5; 74 and Col. 6; Ln. 21-22; end blocks 74) and a terminal blade (Fig. 5; 76 and Col. 6; Ln. 23; terminals 76), the method further comprising: 	passing an end of the terminal blade through an opening (Fig. 5; 77 and Col. 6; Ln. 26-27; each end block 74 has a respective terminal slot 77) in the end plate; and 	directly attaching opposing ends of the first and second metal strip fuse elements (Fig. 5; 18, 76 and Col. 3; Ln. 23-25; fusible elements 18 are attached to terminal 76) to the end of the terminal blade.

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Pimpis, US 5426411, in view of WICKMANN, GB 1555278, in view of Baird, US 3601737, in view of GOMEZ, WO96/41360 and further in view of Chikamatsu, US 2008/0242150.
Regarding claim 49, Pimpis discloses; each of the first and terminal fabrications includes a terminal blade (Fig. 1; 30 and Col. 3; Ln. 42; external portion 30 of terminal 16). 												Pimpis substantially discloses the invention but is silent about forming a right angle bend in at least one of the terminal blades. However Chikamatsu teaches about forming a right angle bend (Fig. 3; 65 and [0038]; right angle bent part 65 of  terminal 62) in at least one of the terminal blades.							It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Pimpis by forming a right angle bend in at least one of the terminal blades, as taught by Chikamatsu, to provide a fuse which can be easily attached to a connector housing and a power circuit breaker, which includes such a fuse and has a simple structure with a small number of components [0009].

Claim 53” is rejected under 35 U.S.C. 103 as being unpatentable over Pimpis, US 5426411, in view of WICKMANN, GB 1555278, in view of Baird, US 3601737,in view of GOMEZ, WO96/41360 further in view of applicant admitted prior art (AAPA).
Regarding claim 53, Pimpis substantially discloses the invention but is silent about the housing has a compact axial length of about 1.5 inches to about 3 inches, the fuse has a voltage rating of at least 500VDC and a current rating of 150A to 400A, and the fuse has a power density of about 9.0 A/cm to A/cm³ to about 11.25 A/cm³. 	However AAPA teaches that the Prior Art Fuse 100 (Fig. 1) has voltage ratings of 500VDC and current rating of 150A [0040] and Housing length of Prior art Fuse 100 is 3.0 in (specification; Table 1) . 										It would have been obvious to one with ordinary skill in the fuse art before the effective filing date of the claimed invention to modify the fuse of Pimpis by providing the housing has a compact axial length of about 1.5 inches to about 3 inches, the fuse has a voltage rating of at least 500VDC and a current rating of 150A to 400A, and the fuse has a power density of about 9.0 A/cm to A/cm³ to about 11.25 A/cm³ density, as taught by AAPA, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235- MPEP 2144.05.

Allowable Subject Matter
Claims 51, 52 and 53’ are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729